Gilbert, J.
On an indictment charging him with the murder of Walter Howard, Pat Cohen was found guilty with recommendation to mercy. His motion for a new trial was overruled, and he.excepted. As stated in the brief of the plaintiff in error, "the only error insisted upon is that the court should have charged the law of voluntary manslaughter, based upon mutual combat.” The motion for new trial consists of several grounds, all assigning error on the failure of the court to instruct the jury on the law of voluntary manslaughter as related to mutual combat. After careful examination of the evidence we are convinced that mutual combat was not involved in the case, and that the court did not err in failing to charge upon that principle of law. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.